Title: Bill to Amend an Act for Raising a Supply of Money, [14 October 1778]
From: Virginia Assembly
To: 



[14 October 1778]

  Whereas the Taxes Collected by virtue of the Act intituled “an Act for raising a supply of money for Public Exigencies” are not sufficient to answer the purposes of the said Act and Whereas  great inequality and injustice have arisen from the various opinions of Assessors in their valuation of Taxable property, and greater evils are still likely to arise if the same mode of Taxation is pursued. For Remedy whereof Be it enacted by the General Assembly that in aid of the Taxes imposed by the above Recited act an additional Rate or Tax of Twenty Shillings for every hundred pounds value shall be paid for all Manors Messuages Lands and Tenements Slaves Mulatto Servants to thirty one Years of Age Horses Mules and Plate on the first Day of August One thousand seven hundred and Seventy Nine, and the like additional Tax or Rate shall be paid on the said first day of August in each of the five next Succeeding Years, by the Owner or Proprietor of such Estates respectively, that a Rate or Tax of [thirty shillings] including the former Tax upon Money for every hundred pounds shall be paid for all money exceeding five pounds which shall be in the possession of one Person on the [first] day of [May] That an additional Rate or Tax of [four shillings] for every pound of the amount of all Annuities, including the Quitrents payable to the Proprietor of the Northern Neck, except those in lieu of Dower and such as have been or shall be settled by the General Congress or the Assembly or Conventions of this Commonwealth as a provision for Wounded Soldiers or their families be paid by the annuitant Respectively on the said first Day of August in each of the said Six Years. That an additional Tax or duty of [twenty shillings] per Wheel upon all Riding Carriages [one shilling] per head on all neat Cattle and [ten shillings] per Poll upon all Tithables above the Age of twenty one Years (except Soldiers Sailors, Parish Poor and such as Receive an Annual Allowance in consideration of Wounds or injuries Received in the Public Service) except also Slaves and Mulatto Servants to thirty one Years of Age who being property are Rated ad valorem as aforesaid shall be paid by the owner or Person enlisting such Carriages and Tithables respectively on the said first Day of August in each of the said Six Years that an additional Tax of [six pounds] for every Ordinary licence shall be paid down to the Clerk of the County or Corporation Court at the time of granting such Licence from the time of passing this Act until the first day of December one thousand Seven Hundred and eighty four. That an additional Tax or Rate of [twenty shillings] for every hundred pounds of the neat income of all offices of Profit be paid on the said first day of August one thousand Seven hundred and Seventy Nine and each of the five next succeeding Years. That an additional Tax  or duty [one shilling] per Gallon be paid for all Spiritous Liquors hereafter to be distilled in this Commonwealth to be paid by the distiller or distilled in any other of the United American States and imported into this by Land or Water at any time before the said first Day of December one thousand Seven hundred and Eighty four and that every Person who hath not taken the Oath or affirmation of Allegiance to this State required to be taken by an Act intituled “an act to oblige the free Male Inhabitants of this State above a certain age to give assurances of Allegiance to the same and for other purposes” and shall not take the same before the first day of [May] next and who shall fail to produce to the Assessors in his hundred a Certificate of his having taken such Oath or affirmation shall pay [treble] the several Rates and Taxes imposed by this and the above recited Act for such property and Tithables hereby subject to taxation as he shall be owner of, or shall be in his Family, which several Rates and Taxes hereby imposed shall be assessed, Collected accounted for and applied in the same manner as the Rates and Taxes imposed by the aforesaid recited act is directed. And for forming some Rule for the direction of the Commissioners and Assessors. It is further enacted that the several Commissioners in each County shall before the Day to be appointed for the Assessors to enter on their Office, call together at some convenient place within their respective Counties the Several Assessors of the same who shall consult together and form some general mode which they shall pursue in Rating the several articles of Taxation. Provided always that there shall not be more than sixteen Assessors appointed in any one County. And be it further enacted that where a Recovery shall be had against any Sherif or Collector for failure in the payment of the Monies arising from the Rates or Taxes imposed by this or the above recited act, he shall be accountable in Damages at the Rate of Twenty Percentum Perannum for all Monies which he shall so fail to pay. And Whereas by the above Recited act the Treasurer is restrained from paying the Quota of this Commonwealth required by the general Congress till the Accounts of this State against the United States are settled which may be attended with bad consequences, Be it enacted that the said Treasurer is hereby empowered and required to pay the said full quota when it shall be demanded, any thing in the said Act to the Contrary notwithstanding. And be it further enacted that the Court of each county shall at their Court to be held in the Month of April or May one thousand Seven hundred and Seventy Nine and in each of the  five following Years take Bond with Sufficient security of the Sherif or Collector in a Penalty equal at least to what may be the whole amount of the Taxes imposed by this and the above recited Act in the Judgment of the Court of the County using the best means in their Power to inform themselves of such amount. And be it further enacted that no Person hereafter elected a Commissioner being a Member of either House of Assembly shall be subject to the Penalty imposed on those who refuse to act but the acceptance of the Office of a Commissioner shall vacate the Seat of any Person so accepting in either house of Assembly: [And Whereas by the said act intituled “an act for raising a supply of money for Public exigencies” it was enacted that the Commissioners for the several Counties after examining adjusting and certifying the Accounts of the Collection with their respective Sherifs and making the proper deductions for allowances to themselves the Clerks and the Assessors should enter the same in their Book and Transmit to the Treasurer a Copy of such entry and it may be necessary for the future information of the general Assembly that the said entries and copies thereof transmitted be made in a more special and distinct form that so the amount of the Assessment on the several species of Taxable property may be separately and distinctly known and also the amount of the additional Taxes paid by Nonjurors. Be it further enacted that the said entry and Copy transmitted shall in future during the continuance of the said Act be formed into Seven different Columns in one of which shall be stated the amount of the Assessment on landed property, in another that on Slaves, in another that on plate, in another that on Coin, in another that on Paper currency exclusive of loan office Certificates, in another that on Stocks, and in another that on the residuum of taxable Articles which sums Stated in the said Columns shall include a single Taxation only on Nonjurors, and that separate and a part from this shall be stated in like manner the amount of the additional Taxes paid by such Nonjurors; and at the foot of the whole shall be stated in separate articles also, the deductions for allowances to themselves, to the Clerks, and to the whole Assessors which Copy so made out they shall transmit immediately to the board of Auditors instead of that by the said act directed to be transmitted to the Treasurer for enabling them to call upon the Sherif for the ballance due and to state to the succeeding Assembly a General account in like distinct manner of the amount of the Assessment on the said Taxable Articles respectively in the several Counties.] Whereas by the Treaty of  Commerce entered into between his most Christian Majesty the King of France and the United States of America it is amongst other things stipulated that every commodity to be exported from any of the said States to the French West Indies Islands shall be free from any duty or impost. And Whereas by the before recited act a Tax or duty of Ten Shillings is laid on every hogshead of Tobacco to be exported from this Commonwealth Be it therefore enacted that all Tobacco cleared out at any of the naval offices of this Commonwealth to be exported to any of the West India Islands belonging to his Most Christian Majesty shall be and they are hereby exempted from any duty or Tax imposed thereon by the said Act any thing therein contained to the contrary thereof notwithstanding. And Whereas many good People of this Commonwealth who are well affected to the Cause of their Country were prevented taking the Oath of Allegiance by the Negligence of the Magistrates whereby they have been subjected to the Penalty of a double Tax as prescribed by an Act requiring all the Free Male Inhabitants of this State to give assurance of Fidelity and Allegiance to the same, Be it therefore enacted that all and every Person or Persons who hath or have been so subjected to the payment of a Double Rate or Tax as aforesaid by means aforesaid and shall make it appear to the Commissioners of their respective Counties that they have since taken the Oath Prescribed by Law, and that they now are and always have been true and faithful friends to the cause of liberty, and their Country shall be Reimbursed all such sums of Money by them paid over and above their just Tax and the same shall be deducted out of their Taxes for the Succeeding Year by the Collectors of their Respective Counties upon Certificate being had from the Commissioners of their said Counties for that purpose. And the said Commissioners are hereby directed to hold a Court or Courts for the purposes above mentioned and shall give notice of the same within their said Counties as often as they shall think fit and necessary so that the said Court or Courts are held between the time of Passing this Act and the first Day of [July next]. And it is further enacted that so much of the aforesaid Recited act as comes within the purview and meaning of this Act be, and the same is hereby repealed.
